Citation Nr: 0318100	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  01-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension.  

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
avascular necrosis of the hips.  


REPRESENTATION

Appellant represented by:	Clarence Rhea, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

The Board notes the issue concerning avascular necrosis of 
the hips was adjudicated by the RO as if it were an original 
claim.  However, the record shows that entitlement to service 
connection for avascular necrosis of the hips due to 
herbicide exposure was denied by the RO in June 1997 and 
affirmed by the Board in a May 1999 decision.  The Board 
decision was not appealed and is final.  Claims, which are 
subject to prior final denials, cannot be reopened without 
submission of new and material evidence.  In accordance with 
the United States Court of Appeals for Veterans Claims ("the 
Court") ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
the Board is obligated to address the issue of new and 
material evidence regardless of whether the RO based its 
determination on that issue.  Hence, the Board will proceed 
with a determination of whether new and material evidence has 
been submitted to reopen the claim denied in May 1999.

The issues of entitlement to service connection for hearing 
loss, hypertension and tinnitus will be addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  A May 1999 Board decision denied a claim by the veteran 
of entitlement to service connection for avascular necrosis 
claimed as due to Agent Orange; the veteran was notified of 
that determination, but he did not initiate an appeal.

2.  Evidence received since the May 1999 Board decision bears 
directly and substantially upon the underlying question of 
whether avascular necrosis of the hips was caused by the 
veteran's exposure to herbicides/Agent Orange and is by 
itself, or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.  

3.  The veteran served in the Republic of Vietnam during 
active duty and is presumed to have been exposed to 
herbicides.  

4.  Competent medical evidence of record has established an 
as likely as not link between the veteran's currently 
diagnosed avascular necrosis of the hips and his exposure to 
herbicides while on active duty in Vietnam.  


CONCLUSIONS OF LAW

1.  The May 1999 Board decision that denied entitlement to 
service connection for avascular necrosis, claimed as a 
residual of Agent Orange exposure, is final.  38 U.S.C.A. § 
7104 (West 2002).

2.  Evidence received since the May 1999 Board decision which 
denied entitlement to service connection for avascular 
necrosis, claimed as a residual of Agent Orange exposure, is 
new and material, and the veteran's claim for that benefit 
has been reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2002).

3.  Avascular necrosis of the hips was incurred during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes the veteran has not been informed of the 
provisions of the VCAA.  However, in view of the favorable 
decision regard avascular necrosis of the hips, there is no 
detriment to the veteran by the Board's proceeding with 
adjudication of the issue at this time.  

Criteria and Analysis

The underlying issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran originally filed his claim of entitlement to 
service connection for avascular necrosis, which had 
manifested in the hips, as due to exposure to herbicides in 
February 1997.  The claim was denied in a June 1997 rating 
decision and in a May 1999 decision the Board affirmed the RO 
determination.  The veteran was informed of the Board's 
decision.  He did not appeal the Board decision and it became 
final.  38 U.S.C.A. § 7104.  However, applicable law provides 
that a claim that is the subject of a prior final decision 
may nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran has submitted new and material evidence to reopen 
the claim of entitlement to service connection for avascular 
necrosis of the hips.  

The claim was denied in May 1999 as the Board determined, in 
pertinent part, that there was no opinion or other competent 
evidence linking avascular necrosis to the veteran's active 
military service or to Agent Orange exposure during service.  

Evidence received subsequent to the May 1999 decision 
includes letters from private physicians who opined, 
collectively, that it was as likely as not that the currently 
existing avascular necrosis of the bilateral hips was caused 
by the veteran's exposure to Agent Orange while on active 
duty.  They provided reasoned opinions supporting a causal 
relationship in the veteran's case.  This is competent 
evidence demonstrating that the veteran developed avascular 
necrosis of the hips as a result of his exposure to Agent 
Orange while on active duty.  This exposure is presumed as a 
result of amended law that addresses veterans' claims based 
upon herbicide exposure.  See 38 U.S.C.A. § 1116.  The Board 
finds that this evidence bears directly and substantially 
upon the claim for service connection for avascular necrosis 
of the hips; is neither cumulative nor redundant; and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim of entitlement to service connection for avascular 
necrosis of the hips is reopened.  38 U.S.C.A. § 5108.

Entitlement to service connection for bilateral avascular 
necrosis of the hips

As the veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
bilateral avascular necrosis of the hips, the claim must be 
reviewed de novo.  The Board has determined that service 
connection is warranted for avascular necrosis of the hips as 
there is sufficient competent evidence supporting the claim.  
38 C.F.R. § 3.326.  The Board notes that the veteran 
currently receives a 100 percent schedular evaluation for 
post-traumatic stress disorder.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

Upon review of the evidentiary record, the Board finds that 
it is clear that the veteran served in Vietnam during the 
Vietnam era.  Therefore, he is entitled to a presumption of 
exposure to herbicide agents under recently amended law.  The 
medical records, however, show that the veteran does not have 
a condition enumerated as a presumptive disability.  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notices, 59 Fed. Reg. 341-346 (Jan. 4, 1994); 
61 Fed. Reg. 41,442-449 (Aug. 8, 1996), 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999), 67 Fed. Reg. 42,600-608 (June 24, 2002) 
and 68 Fed. Reg. 27,630-641 (May  20, 2003).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for establishing 
service connection.  Based on the record, viewed liberally, 
the Board finds that service connection is warranted for 
avascular necrosis of the bilateral hips.  See 38 C.F.R. 
§§ 3.103, 3.303.  

The Board observes that the veteran's service in the Republic 
of Vietnam qualifies him for the liberalized presumption of 
exposure to herbicides during that service.  Further, the 
record contains competent evidence of current disability.  
Finally, there is competent medical nexus evidence linking 
avascular necrosis of the hips to the veteran's exposure to 
herbicides.  For example, the August 1999 opinion from S. F. 
B., M.D., noted that one of the causes of avascular necrosis 
is the reduction or restriction of blood flow to the femoral 
head which was the cause of the veteran's problems.  The 
doctor then noted that the "NVLSP guide" indicated that the 
disease, angiendotheliomatosis, was listed which was a 
disease that affected the blood vessels.  It was further 
noted that Agent Orange and its dioxin component can lay 
dormant in the body for years and affect the blood vessels 
and that the veteran was exposed to the herbicide.  The 
physician concluded by writing that it was as likely as not 
that the veteran's exposure to herbicides caused his disease 
and disability.  

In the same month, P. M. M., D.O., wrote that the veteran had 
bilateral avascular necrosis caused by reduction or 
restriction of the blood flow to the femoral head.  It was 
noted that both angiendotheliomatosis and Agent Orange affect 
blood vessels and opined that it was logical to assume that 
there could be a relationship between Agent Orange exposure 
and avascular necrosis.  The doctor wrote that it was as 
likely as not that the veteran's exposure to Agent Orange 
caused his disease and his disability.  

Supplementing these opinions, H. R., M.D., wrote the 
following year that one of the etiologies of avascular 
necrosis was ischemia to the femoral head due to 
angiendotheliomatosis, which is one of the causes listed on 
Table 1 of the NVLSP guide.  It was noted that Agent Orange 
and its component dioxin could affect the blood vessels in 
this particular pathophysiological manner.  The author 
specifically concurred with Dr. S. F. B., opining that the 
veteran's exposure to Agent Orange is most likely what led to 
development of the avascular necrosis of the hips.   Given 
the circumstances of this case, and the intended application 
of the law regarding service connection, the Board believes 
there is to reason for further evidentiary development.   See 
for example Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for avascular necrosis has 
been reopened.  

Service connection for avascular necrosis of the hips is 
granted, subject to the laws and regulations pertaining to 
monetary awards.  


REMAND

Initially, the Board notes that it was given the authority to 
accomplish additional development of the evidence in cases on 
appeal without the need to remand the case to the RO.  67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary as in the 
current case, the proper course of action is to remand the 
matter to the RO.  

It is not apparent to the Board whether the veteran has 
received proper notification of the VCAA regulations.  The 
Board finds the RO must provide the veteran with proper 
notice of this important legislation.  

The veteran has claimed entitlement to service connection for 
hearing loss, tinnitus and hypertension.  The Board finds, 
however, that these issues require further evidentiary 
development and must be remanded back to the RO.  

With regard to the hearing loss and tinnitus claims, the 
Board notes that a private physician, R.K.C., M.D., reported 
in December 1999 that the veteran had tinnitus which was 
caused by the veteran's high frequency, sloping, 
sensorineural hearing loss of a moderate to severe nature.  
Unfortunately, there are no audiometric test results 
associated with the claims file upon which the Board can 
determine if the veteran meets the requirements of hearing 
loss for VA purposes.  A remand is required for audiometric 
testing and an opinion as to the etiology of any hearing loss 
found on examination.  

With regard to the hypertension claim, the Board notes a 
private physician, W. B. P., M.D., wrote in January 2000 that 
the veteran had hypertension which was diagnosed during 
active duty and that the hypertension was aggravated by the 
veteran's PTSD.  A review of the service medical records 
reveals, however, that the veteran only had one elevated 
blood pressure reading which was at the time of his exit 
examination.  Three subsequent blood pressure readings taken 
over the next three days all failed to evidence hypertension 
and there is no diagnosis of hypertension in the service 
medical records.  Additionally, there are no current blood 
pressure readings associated with the claims file upon which 
the Board can base this decision.  A remand is required in 
order to obtain current blood pressure readings and an 
opinion as to the etiology of the hypertension, if any is 
found to be present.  

Accordingly, the issues of entitlement to service connection 
for hearing loss, tinnitus and hypertension are REMANDED for 
the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App  183 (2002).

2.  The veteran should be afforded VA 
examinations to determine if he currently 
has bilateral sensorineural hearing loss, 
tinnitus and/or hypertension and, if so, 
whether said conditions are at least as 
likely as not to have been incurred in or 
aggravated by active military service.  
The claims folder must be made available 
to the examiners for review before the 
examination and review of such should be 
cited in the examination reports.  
Written reports of the examinations 
should be placed in the claims file.

3.  The RO should then review the record 
and determine if any additional 
development is necessary (such as medical 
examinations, clarifications regarding 
recent examinations, etc.).  After 
undertaking any additional development 
which the RO may deem necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the benefits sought 
on appeal are not granted by the RO, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

 
